Title: General Orders, 12 November 1777
From: Washington, George
To: 



Head Quarters, White Marsh [Pa.] Novr 12th 1777.
Parole Kensington.C. Signs Lancaster. Marshfield.


The Honorable Continental Congress have been pleased to pass the following resolve, concerning the opinion of the Court of enquiry, published in General Orders, the 16th Ult: relative to General Sullivan.




 In Congress—October 20th 1777

Resolved—That the result of the Court of enquiry into the expedition of Staten-Island, so honorable to the character of General Sullivan is highly pleasing to Congress, and that the opinion of the said court be published in justification of the injured character of that officer.



It appears that some regiments are destitute of necessary cloathing, altho’, they have been supplied with full suits allowed by Congress—This may have arisen, at least in part, from the inattention of the officers, in not taking lists of their men’s necessaries—examining them weekly, agreeable to General Orders, and calling delinquents to a severe account for what was missing—This, under our circumstances, is a neglect of the worst kind, and most fatal tendency, and demands a speedy and effectual remedy. And altho’ the articles delivered the men, beyond the stated allowance, be charged to them, yet, in our situation this does not lessen the evil complained of—The Commander in Chief therefore most seriously, and positively requires the officers commanding companies, after taking exact lists of their men’s necessaries, to examine them critically, once a week, agreeably to the General Orders formerly issued; and if any non commissioned officer, or soldier, shall sell, wilfully destroy, or carelessly lose, any of his necessaries, he is to be severly punished at the discretion of a Court Martial—This is a matter of so very important a nature, the Commander in Chief expects that the Officers will pay the most exact attention to it; and that the General Officers, and others commanding brigades will see this order carefully and regularly complied with—It appears also, that many men who go into the hospitals well clad, are in a manner naked when they got well, and cannot return to their regiments ’till new-cloathed—To prevent a continuance of this evil, and that the guilty may be known and punished, no men henceforward are to be sent to the hospitals, without

lists of the companies and regiments they belong to, and of every article of their cloathing; those lists to be signed by the Captains, or officers commanding those Companies, and transmitted to the surgeons of the hospitals to which the sick are sent: And if any men are sent to the hospitals without such lists, the officers sending them shall be punished for their neglect at the discretion of a General Court Martial; And for this end the surgeons of the hospitals are, as soon as possible to send a report of such officers to the Adjutant General—And that the arms and accoutrements of such sick may not be lost, or damaged, they are agreeably to the General Orders lately issued, to be delivered to the regimental Quarter Masters, and by them without delay to the Commissary of military stores, and never carried with the sick to the hospitals.
After Orders. The waggons in each brigade which are empty, or can conveniently be emptied, are to parade this evening at such place as the Forage Master General shall direct.
